 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     NESTLE USA, INC.,                                 Case No. 1:19-cv-00176-LJO-BAM
 8
                    Plaintiff,                         ORDER TO SHOW CAUSE RE ATTORNEY
 9                                                     NOAH LIPSCHULTZ FOR
             v.                                        UNAUTHORIZED PRACTICE OF LAW
10                                                     BEFORE THIS COURT
     MATTHEW CLARK, et al.,
11
                    Defendants.                        TWENTY-ONE (21) DAY DEADLINE
12

13        On February 8, 2019, Plaintiff Nestle USA, Inc. (“Plaintiff”) filed this action against
14 Defendants Matthew Clark and the Law Offices of Mark S. Nelson. (Doc. No. 1.) The complaint

15 identified Plaintiff’s counsel as Sean P. Piers. (Id.) On June 11, 2019, and August 1, 2019,

16 counsel Noah Lipschultz appeared at the Mandatory Scheduling Conferences on behalf of

17 Plaintiff. (Doc. Nos. 14, 16.)

18        Local Rule 180 governs admission of attorneys to practice before this Court. “Admission

19 to and continuing membership in the Bar of this Court are limited to attorneys who are active
20 members in good standing of the State Bar of California.” L.R. 180(a). Attorneys who are not

21 active members in good standing of the State Bar of California may, upon application and in the

22 discretion of the Court, be permitted to appear and participate in a particular case pro hac vice.

23 Id. at 180(b)(2).

24        Pursuant to Local Rule 180(d),

25        “The Court may order any person who practices before it in violation of [Local
          Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
26        Nonappropriated Fund. Payment of such sum shall be an additional condition of
          admission or reinstatement to the Bar of this Court or to practice in this Court.”
27

28 L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with the


                                                   1
 1 Local Rules or with any order of the Court may be grounds for imposition of any and all sanctions

 2 authorized by statute or Rule or within the inherent power of the Court. Id. at 110.

 3         Plaintiff’s complaint indicates that Mr. Piers is a member of the State Bar of California but
 4 no information regarding whether Mr. Lipschultz is a member of the State Bar of California has

 5 been provided. (See Doc. No. 1.) Additionally, a review of the docket reveals that Mr. Lipschultz

 6 has not filed an application for admission to practice pro hac vice despite appearing and

 7 participating in this matter on Plaintiff’s behalf.

 8         Accordingly, Noah Lipschultz is HEREBY ORDERED to SHOW CAUSE why sanctions

 9 should not issue against him for unauthorized practice of law before the Court. Mr. Lipschultz

10 shall file a written response to this order to show cause within twenty-one (21) days of service

11 of this order. Mr. Lipschultz may also comply with this order by filing an application for

12 admission to practice pro hac vice and paying the applicable fee. The Clerk of Court is further

13 directed to serve a copy of this order on Mr. Lipschultz at the offices of Littler Mendelson, P.C.,

14 1300 IDS Center, 80 South Eighth Street, Minneapolis, MN 55402.
        Failure to respond to this order to show cause will result in the imposition of sanctions.
15

16
     IT IS SO ORDERED.
17

18     Dated:    August 1, 2019                              /s/ Barbara   A. McAuliffe             _
19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28


                                                    2
